DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: a rigidity changing mechanism in claims 1 and 6, which is illustrated in Fig. 3 and has structural support in paragraph [0020] of the specification stating, “… the rigidity changing mechanism 20 is provided with a coil pipe 22, a first wire 24, a second wire 26, and a traction mechanism 30 as shown in Fig. 3.”.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 5, and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2, recites the limitation “a rigidity changing region” in line 1. However, claim 1 also recites the limitation “a rigidity changing region” in line 7. Therefore, it is unclear if “a rigidity changing region” in claim 2 is the same ‘rigidity changing region’ in claim 1. Appropriate correction is required. 
Claim 5, recites the limitation “a hand side” in line 3. However, claim 1 also recites “a hand side” in line 5. Therefore, it is unclear if “a hand side” in claim 5 is the same ‘hand side’ in claim 1. Appropriate correction is required. 
Claim 6, recites the limitation "the distal end" in lines 17 and 18.  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Moriyama et al. (JP3706229) in view of Takahashi et al. (US Pub. No.: 2016/0353980).
Regarding claim 1, Moriyama discloses an endoscope (Fig. 1 endoscope 2) comprising: an elongated insertion portion (Fig. 1 insertion portion 6); a flexible tube (Fig.1 flexible portion 13) included in a proximal end side (Fig. 1 near reference number 10) of the insertion portion (Fig. 1 insertion portion 6); a rigidity changing mechanism (Fig. 2 hardness adjusting member 33) provided inside the flexible tube (Fig.1 flexible portion 13) and configured to change rigidity of the flexible tube (Fig.1 flexible portion 13) by an operation ([0024] “…by rotating the hardness adjusting knob 38…the hardness can be changed”) on a hand side (Fig. 1 operation portion 7). 
Moriyama fails to disclose an index provided on an outer circumference of the flexible tube, configured to indicate a distal end of a rigidity changing region of the flexible tube by the rigidity changing mechanism and made up of a large diameter portion having an outer diameter larger than an outer diameter of the flexible tube.
However Takahashi, in the same field of endeavor, teaches an index (Fig. 10B fixing portion 81) provided on an outer circumference of the flexible tube (Fig. 10E flexible portion 36), configured to indicate a distal end (proximal end side of the bending portion 38, [0062, 0064]) of a rigidity changing region (Fig. 1 low flexural rigidity portion 36A, Flexural rigidity varying portion 36B, and high flexural rigidity portion 36C) of the flexible tube (Fig. 10B flexible portion 36) by the rigidity changing mechanism and made up of a large diameter portion (Fig. 10B near arrow of  reference number 81) having an outer diameter larger than an outer diameter of the flexible tube (Fig. 10B flexible portion 36).  
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Moriyama with the teachings of Takahashi to include an index provided on an outer circumference of the flexible tube, configured to indicate a distal end of a rigidity changing region of the flexible tube by the rigidity changing mechanism and made up of a large diameter portion having an outer diameter larger than an outer diameter of the flexible tube, as taught by Takahashi, “…to restrict the distal end position of the overtube…” [0062], ensure that “…the rigidity of a distal end part of the flexible portion is not too high and the insertion [portion can be placed] into a site with a large bend or curvature…” while reducing a load on a patient [0014]. 
Regarding claim 2,  , Moriyama discloses the endoscope according to claim 1, wherein a rigidity changing region (Fig. 9 [0067] length of variable portion is Lc) of the flexible tube (Fig.1 flexible portion 13) by the rigidity changing mechanism (Fig. 2 hardness adjusting member 33) is set to extend from a middle portion (Fig. 9) of the flexible tube (Fig.1 flexible portion 13) to a proximal end portion (Fig. 9).  
Regarding claim 3, Moriyama fails to disclose wherein a flexible, axially extending and cylindrical overtube is slidably attached to an outside of the flexible tube, an overall length in an axial direction of the overtube being set to be shorter than an overall length in an axial direction of the rigidity changing region.
However Takahashi, in the same field of endeavor teaches the endoscope according to claim 1, wherein a flexible, axially extending and cylindrical overtube (Fig. 1 overtube 50) is slidably attached ([0033] “…insertion section 12 is moveable back and forth in a center axis direction (X direction Fig. 3) of the overtube 50…”) to an outside of the flexible tube (Fig. 3 flexible portion 36), an overall length in an axial direction of the overtube (Fig. 3 overtube 50) being set to be shorter (Fig. 3) than an overall length in an axial direction of the rigidity changing region (Fig. 1 low flexural rigidity portion 36A, Flexural rigidity varying portion 36B, and high flexural rigidity portion 36C).  
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Moriyama with the teachings of Takahashi to include a flexible, axially extending and cylindrical overtube is slidably attached to an outside of the flexible tube, an overall length in an axial direction of the overtube being set to be shorter than an overall length in an axial direction of the rigidity changing region. 
Furthermore it would have been obvious to one skilled in the art before the effective filing date of the claimed invention for the above structural combination because when “…, the insertion section is deformed inside the stomach or [there is a] so-called “difficult insertion case”, in which insertion force cannot be transmitted to a distal end part and the distal end part cannot be inserted forward…an endoscope system in which an endoscope with a balloon, and an overtube (insertion auxiliary tool) with a balloon, are used in combination with each other…” to overcome those ‘difficult insertion cases [0006]. 
Regarding claim 4, Moriyama fails to disclose wherein the outer diameter of the large diameter portion is set to be larger than an inner diameter of the overtube at the distal end portion and smaller than an outer diameter of the overtube. 
However Takahashi, in the same field of endeavor teaches  wherein the outer diameter of the large diameter portion (Fig. 10B near arrow of  reference number 81) is set to be larger than an inner diameter of the overtube (overtube 50) at the distal end portion and smaller than an outer diameter of the overtube ([0064] “The positioning can be performed by allowing a fixing portion 81 provided on a proximal end side of the bending portion 38 and the inner edge of the distal end opening 56 of the overtube 50 to be brought into contact with each other (refer to FIG. 10B).”).  
Regarding claim 5, Moriyama fails to disclose wherein a locking portion configured to contact a proximal end portion of the overtube and restrict movement of the overtube toward a hand side is provided at a proximal end portion of the flexible tube.
However Takahashi, in the same field of endeavor teaches wherein a locking portion (Fig. 3 boot 15) configured to contact a proximal end portion (Fig. 3 proximal end opening 58) of the overtube (Fig. 3 overtube 50) and restrict movement of the overtube (Fig. 3 overtube 50) toward a hand side (Fig. 1 operation section 14) is provided at a proximal end portion (Fig. 1 near boot 15 side of high flexural rigidity portion 36C) of the flexible tube(Fig. 3 flexible portion 36).  
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to Modify Moriyama with the teachings of Takahashi to include a locking portion configured to contact a proximal end portion of the overtube and restrict movement of the overtube toward a hand side is provided at a proximal end portion of the flexible tube because “… the overtube 50 abuts on the boot 15 to prevent the insertion section 12 from sliding…” [0047]. 
Regarding claim 6, Moriyama discloses an endoscope system (Fig. 1 endoscope apparatus 1) comprising: an endoscope (Fig. 1 endoscope 2)  including an elongated insertion portion(Fig. 1 insertion portion 6), a flexible tube (Fig.1 flexible portion 13) included in a proximal end side (Fig. 1 near reference number 10)of the insertion portion (Fig.1 flexible portion 13), and a rigidity changing mechanism (Fig. 2 hardness adjusting member 33) provided inside the flexible tube (Fig.1 flexible portion 13) and configured to change rigidity of the flexible tube (Fig.1 flexible portion 13), a rigidity changing region (Fig. 9 [0067] length of variable portion is Lc) of the flexible tube (Fig.1 flexible portion 13) being set by the rigidity changing mechanism (Fig. 2 hardness adjusting member 33)  so as to extend from a middle portion (Fig. 9) to a proximal end portion (Fig. 9)  of the flexible tube (Fig.1 flexible portion 13). 
Moriyama fails to disclose a flexible, axially extending and cylindrical overtube, into which the insertion portion is slidably inserted, an overall length in an axial direction of the overtube being formed to be shorter than an overall length of the rigidity changing region, the overtube being configured to expose a distal end portion of the rigidity changing region when a proximal end portion of the overtube in the axial direction is positioned on a most proximal end side of the insertion portion of the endoscope; and a notification unit provided at a position corresponding to the distal end portion of the rigidity changing region in the flexible tube, made up of a large diameter portion having an outer diameter larger than an outer diameter of the flexible tube and configured to notify that the distal end of the overtube passes through the distal end of the rigidity changing region.
However Takahashi, in the same field of endeavor teaches flexible, axially extending and cylindrical overtube (Fig. 1 overtube 50), into which the insertion portion (Fig. 3 insertion section 12) is slidably inserted ([0033] “…insertion section 12 is moveable back and forth in a center axis direction (X direction Fig. 3) of the overtube 50…”), an overall length (Fig. 3) in an axial direction of the overtube (Fig. 1 overtube 50) being formed to be shorter (Fig. 3)than an overall length (Fig. 3) of the rigidity changing region (Fig. 1 low flexural rigidity portion 36A, Flexural rigidity varying portion 36B, and high flexural rigidity portion 36C), the overtube (Fig. 1 overtube 50) being configured to expose a distal end portion (Fig. 1 low flexural rigidity portion 36A) of the rigidity changing region (Fig. 1 low flexural rigidity portion 36A, Flexural rigidity varying portion 36B, and high flexural rigidity portion 36C) when a proximal end portion of the overtube (Fig. 3 overtube 50) in the axial direction is positioned on a most proximal end side (Fig. 3 near boot 15 of the insertion portion (Fig. 3 insertion section 12) of the endoscope (Fig. 1 endoscope 10); and a notification unit  (Fig. 10B fixing portion 81) provided at a position corresponding to the distal end portion (Fig. 1 low flexural rigidity portion 36A) of the rigidity changing region (Fig. 1 low flexural rigidity portion 36A, Flexural rigidity varying portion 36B, and high flexural rigidity portion 36C) in the flexible tube (Fig. 10B flexible portion 36), made up of a large diameter portion (Fig. 10B near arrow of  reference number 81) having an outer diameter larger than an outer diameter of the flexible tube (Fig. 10B flexible portion 36) and configured to notify that the distal end of the overtube (Fig. 1 overtube 50)  passes through the distal end of the rigidity changing region (Fig. 1 low flexural rigidity portion 36A, flexural rigidity varying portion 36B, and high flexural rigidity portion 36C).  
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to Modify Moriyama with the teachings of Takahashi to include a flexible, axially extending and cylindrical overtube, into which the insertion portion is slidably inserted, an overall length in an axial direction of the overtube being formed to be shorter than an overall length of the rigidity changing region, the overtube being configured to expose a distal end portion of the rigidity changing region when a proximal end portion of the overtube in the axial direction is positioned on a most proximal end side of the insertion portion of the endoscope; and a notification unit provided at a position corresponding to the distal end portion of the rigidity changing region in the flexible tube, made up of a large diameter portion having an outer diameter larger than an outer diameter of the flexible tube and configured to notify that the distal end of the overtube passes through the distal end of the rigidity changing region.
Furthermore it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Moriyama with the teachings of Takahashi to include the structurally described overtube above because when “…, the insertion section is deformed inside the stomach or [there is a] so-called “difficult insertion case”, in which insertion force cannot be transmitted to a distal end part and the distal end part cannot be inserted forward…an endoscope system in which an endoscope with a balloon, and an overtube (insertion auxiliary tool) with a balloon, are used in combination with each other…” to overcome those ‘difficult insertion cases [0006].
Lastly, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Moriyama with the teachings of Takahashi to include the notification unit as described above “…to restrict the distal end position of the overtube…” [0062], to ensure that “…the rigidity of a distal end part of the flexible portion is not too high and the insertion [portion can be placed] into a site with a large bend or curvature…” while being able to reduce a load on a patient [0014]. 
Regarding claim 7, Moriyama fails to disclose wherein the outer diameter of the large diameter portion is set to be larger than an inner diameter of the overtube at the distal end portion and smaller than an outer diameter of the overtube.
However Takahashi, in the same field of endeavor, teaches wherein the outer diameter of the large diameter portion (Fig. 10B near arrow of  reference number 81) is set to be larger than an inner diameter of the overtube (overtube 50) at the distal end portion and smaller than an outer diameter of the overtube ([0064] “The positioning can be performed by allowing a fixing portion 81 provided on a proximal end side of the bending portion 38 and the inner edge of the distal end opening 56 of the overtube 50 to be brought into contact with each other (refer to FIG. 10B).”).  
Regarding claim 8, Moriyama fails to disclose wherein a locking portion configured to contact the proximal end portion of the overtube and restrict movement of the overtube toward a hand side is provided at the proximal end portion of the flexible tube.
However Takahashi, in the same field of endeavor, teaches wherein a locking portion (Fig. 3 boot 15) configured to contact a proximal end portion (Fig. 3 proximal end opening 58) of the overtube (Fig. 3 overtube 50) and restrict movement of the overtube (Fig. 3 overtube 50) toward a hand side (Fig. 1 operation section 14) is provided at a proximal end portion (Fig. 1 near boot 15 side of high flexural rigidity portion 36C) of the flexible tube(Fig. 3 flexible portion 36).  
	Regarding claim 9, Moriyama fails to disclose wherein the notification unit is an index provided at a portion through which the proximal end portion of the-21 - overtube passes when the distal end of the overtube of the flexible tube passes through the distal end of the rigidity changing region.
However Takahashi, in the same field of endeavor, teaches wherein the notification unit is an index (Fig. 10B fixing portion 81, Applicant define index as )  provided at a portion through which the proximal end portion of the overtube (Fig. 1 overtube 50) passes when the distal end of the overtube (Fig. 1 overtube 50) of the flexible tube (Fig. 10B flexible portion 36)  passes through the distal end (Fig. 1 low flexural rigidity portion 36A) of the rigidity changing region (Fig. 1 low flexural rigidity portion 36A, Flexural rigidity varying portion 36B, and high flexural rigidity portion 36C).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEGAN E MONAHAN whose telephone number is (571)272-7330. The examiner can normally be reached Monday - Friday, 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on (571) 270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MEGAN ELIZABETH MONAHAN/               Examiner, Art Unit 3795

/MICHAEL J CAREY/               Supervisory Patent Examiner, Art Unit 3795